Name: 2006/596/EC: Commission Decision of 4 August 2006 drawing up the list of Member States eligible for funding from the Cohesion Fund for the period 2007-2013 (notified under document number C(2006) 3479)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  EU finance;  European construction
 Date Published: 2007-06-05; 2006-09-06

 6.9.2006 EN Official Journal of the European Union L 243/47 COMMISSION DECISION of 4 August 2006 drawing up the list of Member States eligible for funding from the Cohesion Fund for the period 2007-2013 (notified under document number C(2006) 3479) (2006/596/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1083/2006 of 11 July 2006 laying down general provisions for the European Regional Development Fund, the European Social Fund and the Cohesion Fund and repealing Regulation (EC) No 1260/1999 (1), and in particular Articles 5(3) and 8(4) thereof, Whereas: (1) Pursuant to Article 1(1) of Regulation (EC) No 1083/2006 establishing a Cohesion Fund the Cohesion Fund contributes to strengthening the economic and social cohesion of the Community in the interests of promoting sustainable development. (2) Pursuant to Article 5(2) of Regulation (EC) No 1083/2006 the Member States eligible for funding from the Cohesion Fund shall be those whose per capita gross national income (GNI), measured in purchasing power parities and calculated on the basis of Community figures for the period 2001-2003, is less than 90 % of the average GNI of the EU-25. (3) Pursuant to Article 8(3) of Regulation (EC) No 1083/2006 the Member States eligible for funding from the Cohesion Fund in 2006 and which would have continued to be eligible had the eligibility threshold remained at 90 % of average GNI of the EU-15, but which lose eligibility because their nominal per capita GNI will exceed 90 % of average GNI of the EU-25 average measured and calculated according to Article 5(2) of that Regulation, are also eligible, on a transitional and specific basis, for financing by the Cohesion Fund. (4) It is necessary to establish the lists of eligible Member States accordingly, HAS ADOPTED THIS DECISION: Article 1 The Member States eligible for funding from Cohesion Fund on 1 January 2007 shall be those listed in Annex I. Article 2 The Member States eligible for funding from Cohesion Fund on a transitional and specific basis, as referred to in Article 8(3) of Regulation (EC) No 1083/2006, shall be those listed in Annex II. Article 3 This Decision is addressed to the Member States. Done at Brussels, 4 August 2006. For the Commission Danuta HÃ BNER Member of the Commission (1) OJ L 210, 31.7.2006, p. 25. ANNEX I List of Member States eligible for funding from the Cohesion Fund on 1 January 2007 Czech Republic Estonia Greece Cyprus Latvia Lithuania Hungary Malta Poland Portugal Slovenia Slovakia ANNEX II List of Member States eligible for funding from the Cohesion Fund on a transitional and specific basis for the period from 1 January 2007 to 31 December 2013 Spain